POLEN, Judge,
concurring in part and dissenting in part.
I agree with that portion of the majority opinion which holds that the only issue raised by appellant former wife, Catherine Martin, that has some merit pertains to the trial court’s award of temporary attorney’s fees and costs during this appeal. It appears that the appellant showed entitlement to some $885 in costs in addition to any temporary fees awarded. However, I disagree with the majority that it was error to award only $500 as temporary attorney’s fees. I further disagree that appellant should be entitled to all her attorney’s fees for this appeal. I would remand to the trial court with instructions to award the former wife her appellate costs, including the $885 mentioned above, plus whatever portion of her appellate attorney’s fees the trial court might find appropriate, considering her need, the former husband’s ability to pay, and all other factors governing such awards. To that extent, I dissent.